Citation Nr: 1037493	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  06-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 11, 1993, 
for the award of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1968 to August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


FINDINGS OF FACT

1.  A December 1999 Board decision which granted service 
connection for PTSD, effective January 11, 1993, is final, and 
the January 2000 RO decision which effectuated the December 1999 
Board decision, is also final, and the Veteran has not alleged 
any specific error of fact or law in those final decisions.  

2.  In 2004, the United States Court of Appeals for Veterans 
Claims (CAVC) upheld a March 2002 Board decision which determined 
that there was no clear and unmistakable error (CUE) in a 1980 
Board decision which denied a claim for service connection for 
PTSD, and that decision is final.

3.  The Veteran's claim for an effective date prior to January 
11, 1993 for a grant of service connection for PTSD constitutes a 
freestanding claim for an earlier effective date, and that type 
of claim is barred as a matter of law. 


CONCLUSION OF LAW

The Veteran has no legal entitlement to an effective date prior 
to January 11, 1993, for the award of service connection for 
PTSD.  38 U.S.C.A. §§ 5109A, 5110 (West 2002); 38 C.F.R. §§ 
3.104, 3.105 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  
Under the VCAA, when VA receives a claim, it is required to 
notify the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim; that VA will seeks to provide; and that 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this matter, the Board has determined that the Veteran's claim 
for an effective date prior to January 11, 1993 for a grant of 
service connection for PTSD is a freestanding claim for an 
earlier effective date, since the Veteran has not identified a 
claim of clear and unmistakable error in any of the decisions 
underlying the assignment of that effective date, and those 
decisions are final.  The notice provisions and duty to assist 
provisions are not applicable to a claim which cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit.  VAOPGCPREC 5-04; 69 Fed. Reg. 59989 (2004).  As 
there is no dispute as to the procedural facts of this case, and 
as the Board has denied the claim as a matter of law, the notice 
provisions and duty to assist provisions are inapplicable.  See, 
e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en 
banc); Wensch v. Principi, 15 Vet. App. 362 (2001).  Moreover, as 
discussed below, as a matter of law, it would be unfavorable to 
the Veteran to grant the request to reopen a claim for an earlier 
effective date.  

In any event, the Veteran was sent letters in April 2005 and 
February 2008 that fully addressed the entire notice element and 
were sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate his claim and of his and the VA's respective duties 
for obtaining evidence.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in February 2008, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice requirements 
with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained VA outpatient 
treatment records, private treatment records, and service 
treatment records.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Effective Date Earlier than January 11, 
1993, for the Award of Entitlement to Service Connection for PTSD

Historically, in 1978, the Veteran sought service connection for 
PTSD.  That claim was denied.  The Veteran appealed that denial 
to the Board.  The Board denied the claim for service connection 
for PTSD in March 1980.  

In November 1988 and March 1990, the Board denied the Veteran's 
claims for entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  

The Veteran subsequently sought to reopen a claim of entitlement 
to service connection for PTSD in a correspondence received by 
the RO on January 11, 1993.  The claim was denied by an August 
1993 rating decision.  The Veteran submitted a Notice of 
Disagreement with that decision in November 1993.  In February 
1994, a Form 9 was received; however, on August 1994 the Veteran 
submitted a statement indicating his wish to put a stop to his 
appeal to update his records.  In December 1994, the RO received 
an application for benefits for PTSD.  A July 1994 rating 
decision granted service connection for PTSD, effective December 
12, 1994.  .

In December 1997, the Veteran submitted a claim that there was 
clear and unmistakable error (CUE) in the assignment of the 
effective date of December 12, 1994, for the grant of service 
connection for PTSD.  A December 1999 Board decision granted an 
earlier effective date of January 11, 1993.  

The Veteran requested reconsideration of the March 1980 Board 
decision in April 2001.  In March 2002, the Board denied the 
Veteran's request for reconsideration of the March 1980 Board 
decision, based on CUE.  The United States Court of Appeals for 
Veterans Claims affirmed the Board's decision of March 2002 in 
September 2004.  

1.  2004 claim, new and material evidence standard

Each of the decisions in this case pertinent to the assignment of 
the effective date for the grant of service connection for PTSD 
is final.  In general, Board decisions are final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
However, when a final decision is reopened, the earliest 
effective date which may be assigned if a reopened claim for 
service connection is granted is the date on which the request to 
reopen based on new and material evidence was submitted.  
38 U.S.C.A. § 5110.

In December 2004, the Veteran submitted a request to "reopen" 
his claim for a "nervous disorder" that the Board denied in 
1980.  The Veteran contends that he is entitled to an effective 
date prior to 1993 for the grant of service connection for PTSD, 
and contends that the appropriate effective date for this award 
of service connection is in 1978.  However, adjudication of the 
2004 claim as a request to reopen would be entirely unfavorable 
to the Veteran, since the grant of service connection at issue 
was effective in 1993, more than 10 years prior to the 2004 
request to reopen.  As noted, the statutory provisions 
authorizing reopening of a claim based on new and material 
evidence do not authorize an effective date prior to the date of 
the claim to reopen if the reopening is granted and the claim is 
allowed.  

Therefore, the request to reopen is moot, since the January 11, 
1993 effective date assigned for the grant of service connection 
for PTSD is more favorable than assignment of an effective date 
in 2004 for the grant of service connection for PTSD would be.  
Since the Board has no authority to replace a more favorable 
effective date with a less favorable effective date, adjudication 
of the Veteran's 2004 "request to reopen" the effective for a 
grant of service connection for PTSD is moot.

2.  Adjudication of a freestanding claim that earlier effective 
date is warranted

Since the Veteran's claim for an effective date prior to January 
11, 1993 for a grant of service connection for PTSD cannot be 
adjudicated as a claim to "reopen" the 1999 Board decision, the 
Board has considered whether the Veteran's 2004 claim constitutes 
a freestanding claim for an earlier effective date.  However, 
that type of claim is barred as a matter of law. 

The United States Court of Appeals for Veterans Claims (Court) 
has held once a decision assigning an effective date has become 
final, as is the case here, a claimant may not properly file, and 
VA has no authority to adjudicate, a freestanding earlier 
effective date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006).  The Court reasoned that to allow such claims would 
vitiate the rule of finality.  Id.

Although there are numerous exceptions to the rule of finality 
and application of res judicata within the VA adjudication 
system, a new and distinct claim for an earlier effective date is 
not one of the recognized statutory exceptions to finality.  See 
Rudd, 20 Vet. App. at 300; see also DiCarlo v. Nicholson, 20 Vet. 
App. 52, 56-57 (2006) (discussing the types of collateral attack 
authorized to challenge a final decision by the Secretary).

3.  Claim for CUE

The only mechanism authorized by law which could, under the 
circumstances of this case, result in a grant of service 
connection prior to the effective date of January 11, 1993, would 
be a claim that there was CUE in the Board's 1999 decision.  

While the Board expresses no opinion on the eventual success of 
such a motion, the proper way to assert error in the final 1999 
Board decision which assigned the January 11, 1993 effective date 
for the grant of service connection for PTSD would be through an 
allegation that there was clear and unmistakable error in the 
Board decision or in the rating decision assigning the effective 
date for the grant of service connection for PTSD.  Rudd, id.  

The December 1999 Board decision which granted an effective date 
of January 11, 1993 for service connection for PTSD is final, and 
the Veteran has not alleged any specific error of fact or law in 
that final rating decision.  The rating decision issued in 
January 2000 which effectuated the December 1999 Board decision 
is final, and the Veteran has not alleged any specific error of 
fact or law in that final rating decision.  

In fact, the Veteran has specifically requested to reopen the 
1980 Board decision, and his request does not infer an attempt to 
claim CUE in a December 1999 Board decision or a January 2000 
rating decision.  As noted above, the Board's March 1980 rating 
decision which the Veteran seeks to "reopen" is final.  38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  As noted above, there is 
no mechanism for assigning a 1978 effective date for the grant of 
service connection for PTSD except through a claim that there was 
CUE in the 1980 Board decision.  Therefore, the Board must 
consider whether it may adjudicate the Veteran's 2004 claim as a 
claim of CUE in the 1980 Board decision.

4.  2004 claim cannot be adjudicated as a claim of CUE in 1980 
Board decision

However, the Veteran has already raised a claim that there was 
CUE in the March 1980 Board decision.  In 2001, the Veteran 
submitted a request to revise the effective date assigned by the 
Board's December 1999 decision for the grant of service 
connection for PTSD, including on the basis that there was CUE in 
the Board's 1980 decision.  The Board issued a March 2002 
decision that denied the Veteran's request for reconsideration of 
the March 1980 Board decision, based on CUE.  

In September 2004, the Court of Appeals for Veterans Claims 
denied the claim that there was CUE in the 1980 Board decision, 
and the CAVC's decision is final.  38 U.S.C.A. § 7291.  The 
matters addressed in that Court decision cannot be readjudicated 
by the RO or by the Board.  The Veteran has no legal right to 
readjudication of the Court's decision that there is no CUE in 
the March 1980 Board decision, since the period allowed by 
statute for appeal of the Court's decision has expired.  
38 U.S.C.A. §§ 7252, 7292.  

Summary

The Board has considered whether the Veteran's request to reopen 
the 1980 Board decision could be interpreted as an allegation of 
CUE in a later Board decision.  However, the Veteran has not 
alleged any specific error of fact or law in the final Board 
decisions issued in 1988, 1990, or December 1999.  Any claim of 
CUE must be pled with specificity.  See Andre v. Principi, 301 F. 
3d 1354 (Fed. Cir. 2002).  As noted, the Veteran has not alleged 
CUE in the final Board decisions issued in 1988, 1990, or 
December 1999, and since such allegations must be pled with 
specificity, the Veteran's statements do not infer a claim for 
CUE in any of those decisions.

The Board has no authority to readjudicate the CAVC's 2004 
determination that there was no CUE in a 1980 Board decision that 
denied service connection for PTSD, and the Veteran has no legal 
right to readjudication of that claim through VA.  

Thus, the Veteran's claim for an effective date prior to 1993 
constitutes a "freestanding" claim for an earlier effective 
date.  However, as discussed above, VA has no authority to 
adjudicate a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO decision.  
See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  The Court 
also made it abundantly clear in Rudd that a freestanding claim 
for an earlier effective date is subject to dismissal due to the 
lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  As the 
disposition of this claim is based on the law, and not on the 
facts of the case, the claim must therefore be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Moreover, because the law, rather than the 
facts of the case, is controlling, the provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.  The claim is dismissed.


ORDER

The appeal for an effective date prior to January 11, 1993, for 
the award of service connection for PTSD is dismissed.  



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


